
	

114 HJ 56 IH: Providing for the approval of the Congress of the proposed Agreement for Cooperation Between the Government of the United States of America and the Government of the People’s Republic of China Concerning Peaceful Uses of Nuclear Energy transmitted on April 21, 2015.
U.S. House of Representatives
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2015
			Mr. Wilson of South Carolina (for himself and Mr. Brendan F. Boyle of Pennsylvania)  (both by request): introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Providing for the approval of the Congress of the proposed Agreement for Cooperation Between the
			 Government of the United States of America and the Government of the
			 People’s Republic of China Concerning Peaceful Uses of Nuclear Energy
			 transmitted on April 21, 2015.
	
	
 That the Congress does favor the proposed agreement for cooperation transmitted to the Congress by the President on April 21, 2015.
		
